Opinion by
White, P. J.
§ 824. Writ of error; citation must be served on each defendant in error. The statute expressly provides that if there be more than one defendant in error a true copy of the citation in error shall be delivered to each of the defendants in person. [R. S. 1395.] That the defendants are partners does not affect the rule, or change or modify it. In Clark v. Thompson, 42 Tex. 128, it was held that service of citation upon one of several partners plaintiffs, against whom a writ of error had been taken, was insufficient. All the defendants in error must be served. And in Thompson v. Pine, 55 Tex. 427, it was held that “a writ of error will be dismissed, unless it apr pears that all the defendants in error have been cited. The question of error will not be considered unless all the parties'defendant are thus brought before the court.” [See, also, Crunk v. Crunk, 23 Tex. 604; Summerlin v. Reeves, 29 Tex. 85.] Citation in error not having been served upon all the defendants in error, upon motion of defendants in error the writ of error was
Dismissed.